         Case 2:18-cv-01839-MMB Document 69 Filed 02/08/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 THE CENTER FOR INVESTIGATIVE                      :
 REPORTING                                         :
                                                   : CIVIL ACTION
                        Plaintiff,                 :
                                                   :
                v.                                 : NO. 18-cv-01839-MMB
                                                   :
 SOUTHEASTERN PENNSYLVANIA                         :
 TRANSPORTATION AUTHORITY                          :
                                                   :
                        Defendant.                 :
                                                   :

                STIPULATION AND ORDER FOR EXTENSION OF TIME

       Pursuant to the Stipulation and Order entered by the Court on January 6, 2021 (Dkt. 67),

any petition by Plaintiff for attorney’s fees and expenses is due by February 8, 2021.

       The parties respectfully request that the Court extend Plaintiff’s time to file a petition for

attorney’s fees and expenses for thirty (30) days, i.e., until March 10, 2021.

 LEVAN MUHIC STAPLETON LLC                         MONTGOMERY MCCRACKEN

 By:    /s/ John S. Stapleton                      By: /s/ Maryellen Madden
      John S. Stapleton                                Maryellen Madden
 One Liberty Place                                     John J. Powell
 1650 Market St., Suite 3600                       1735 Market Street
 Philadelphia, PA 19103                            Philadelphia, PA 19103
 215.561.1500                                      215.772.7214
 jstapleton@levanmuhic.com                         mmadden@mmwr.com
                                                   jpowell@mmwr.com

                                                   Attorneys for Defendant
         Case 2:18-cv-01839-MMB Document 69 Filed 02/08/21 Page 2 of 2




 HANGLEY ARONCHICK SEGAL PUDLIN
 & SCHILLER

 By: /s/ Robert A. Wiygul
 Robert A. Wiygul
 One Logan Square, 27th Floor
 Philadelphia, PA 19103
 215.568.6200
 rwiygul@hangley.com

 ACLU OF PENNSYLVANIA

 By: /s/ Mary Catherine Roper
     Mary Catherine Roper
 P.O. Box 60173
 Philadelphia, PA 19102
 215.592.1513
 mroper@aclupa.org

 Attorneys for Plaintiff




                 5th day of February 2021. Plaintiff shall be allowed to file a petition for
SO ORDERED this _____

attorney’s fees and expenses on or before March 10, 2021.



  s/ Michael M. Baylson
____________________________________
The Honorable Michael M. Baylson
United States District Court Judge




                                               2
